


Exhibit 10.70

 

EXECUTION VERSION

 

 

SECOND LIEN COLLATERAL AGREEMENT

 

made by

 

EACH OF THE GRANTORS PARTY HERETO

 

in favor of

 

U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent

 

Dated as of February 4, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

1

 

 

 

1.1

Definitions

1

1.2

Other Definitional Provisions

5

 

 

 

SECTION 2.

[Reserved]

5

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST

5

 

 

 

3.1

Grant of Security Interests

5

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

6

 

 

 

4.1

[Reserved]

6

4.2

Title; No Other Liens

6

4.3

Names; Jurisdiction of Organization; Chief Executive Office

6

4.4

Pledged Securities

6

4.5

Pledged Notes

7

4.6

Intellectual Property

7

4.7

Commercial Tort Claims

7

4.8

Deposit Accounts; Securities Accounts and Commodity Accounts

7

4.9

Specific Collateral

7

4.10

Perfection and Priority

7

4.11

Enforcement

7

 

 

 

SECTION 5.

COVENANTS

8

 

 

 

5.1

[Reserved]

8

5.2

Investment Property

8

5.3

Commercial Tort Claims

8

5.4

Maintenance of Perfected Security Interest; Defense of Claims

8

5.5

Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper

9

5.6

[Reserved]:

9

5.7

Intellectual Property

9

5.8

Maintenance of Perfected Security Interest; Further Documentation and Consents

10

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

11

 

 

 

6.1

Certain Matters Relating to Receivables

11

6.2

Communications with Grantors; Grantors Remain Liable

12

6.3

Pledged Securities; Dividends

12

6.4

Intellectual Property

13

6.5

Proceeds to be Turned Over To Collateral Agent

14

6.6

Application of Proceeds

14

6.7

Code and Other Remedies

14

6.8

Private Sales

16

6.9

Deficiency

17

 

 

 

SECTION 7.

THE COLLATERAL AGENT

17

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(con’t)

 

 

 

Page

 

 

 

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

17

7.2

Duty of Collateral Agent

18

7.3

Authorization of Financing Statements

19

7.4

Authority of Collateral Agent

19

7.5

Additional Collateral Agent Terms

19

 

 

 

SECTION 8.

MISCELLANEOUS

20

 

 

 

8.1

Amendments in Writing

20

8.2

Notices

20

8.3

No Waiver by Course of Conduct; Cumulative Remedies

20

8.4

Enforcement Expenses; Indemnification

20

8.5

Successors and Assigns

21

8.6

Set-Off

21

8.7

Counterparts

21

8.8

Severability

21

8.9

Section Headings

21

8.10

Integration

21

8.11

Governing Law; Jurisdiction; Etc.

21

8.12

Acknowledgements

22

8.13

Additional Grantors

22

8.14

Releases

22

8.15

WAIVER OF JURY TRIAL

23

8.16

Reinstatement

23

8.17

Independent Obligations

23

8.18

Intercreditor Agreement Governs

24

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SCHEDULES

 

 

Schedule 1

Notice Addresses

 

Schedule 2

Investment Property

 

Schedule 3

Legal Name, Jurisdictions of Organization and Organizational Identification
Number

 

Schedule 4(a)

Intellectual Property

 

Schedule 4(b)

License Arrangements and Agreements

 

Schedule 5

Commercial Tort Claims

 

Schedule 6

Deposit Accounts; Securities Accounts; Commodity Accounts

 

Schedule 7

Perfection and Priority

 

 

 

 

ANNEXES

 

 

Annex I

Assumption Agreement

 

 

iii

--------------------------------------------------------------------------------


 

SECOND LIEN COLLATERAL AGREEMENT

 

SECOND LIEN COLLATERAL AGREEMENT, dated as of February 4, 2014, made by SFX
Entertainment, Inc. a Delaware corporation (the “Issuer”), the other Persons
listed on the signature pages hereof and the Additional Grantors (as defined
herein) in favor of U.S. Bank National Association, as collateral agent (in such
capacity, together with any successor agent, the “Collateral Agent”) for the
Holders (the “Secured Parties”) of the Second Lien Senior Secured Notes due
2019, issued pursuant to the terms of that certain Indenture, dated as the date
hereof, by and among the Issuer, the other Grantors and U.S. Bank National
Association, as Trustee and Collateral Agent (as amended, restated, supplemented
waived and/or otherwise modified from time to time, the “Indenture”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Purchase Agreement, dated as of January 31, 2014 (the
“Purchase Agreement”), the Initial Purchasers (as defined in the Purchase
Agreement) of the Securities (as defined in the Purchase Agreement) have
severally agreed to purchase the Securities upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes each other Grantor (as defined below);

 

WHEREAS, the proceeds of the Securities will be used in part to enable the
Issuer to repay existing indebtedness, pay transaction expenses to fund certain
acquisitions and for general corporate purposes;

 

WHEREAS, the Issuer and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
issuance of the Securities and other extensions of credit under the Indenture;
and

 

WHEREAS, it is a condition precedent to the effectiveness of the Indenture that
the Grantors shall have executed and delivered this Agreement to the Trustee for
the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the Initial
Purchasers to purchase the Securities, each Grantor hereby agrees with the
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:

 

SECTION 1.                            DEFINED TERMS

 

1.1                               Definitions.  (a) Unless otherwise defined
herein, terms defined in the Indenture and used herein shall have the meanings
given to them in the Indenture, and the following terms are used herein as
defined in the UCC: “Accession”, “As-Extracted Collateral”, “Certificated
Security”, “Chattel Paper”, “Commercial Tort Claim”, “Document”, “Equipment”,
“Fixture”, “General Intangible”, “Goods”, “Instrument”, “Inventory”,
“Letter-of-Credit Right”, “Securities Account”, “Security”, “Supporting
Obligations” and “Uncertificated Securities”.

 

(b)  The following terms shall have the following meanings:

 

“Acceleration Date”:  the date the Collateral Agent may take any of the actions
listed in Section 6.02 of the Indenture upon and during the continuance of any
Event of Default.

 

--------------------------------------------------------------------------------


 

“Account”:  any right to payment of a monetary obligation, whether or not earned
by performance, including, but not limited to, the right to payment for goods
sold or leased or for services rendered, whether or not such right is evidenced
by an Instrument or Chattel Paper, and right to payment of management fees. 
Without limiting the generality of the foregoing, the term “Account” shall
further include all “accounts” (as that term is defined in the UCC), all
accounts receivable, all “health-care-insurance receivables” (as that term is
defined in the UCC), all “payment intangibles” (as that term is defined in the
UCC) and all other rights to payment of every kind and description, whether or
not earned by performance.

 

“Additional Grantors”:  as defined in Section 8.13.

 

“Agreement”:  this Second Lien Collateral Agreement, as the same may be amended,
restated, supplemented waived and/or otherwise modified from time to time.

 

“Bankruptcy Default”: an Event of Default under Section 6.01(g) of the
Indenture.

 

“Collateral”:  as defined in Section 3.1.

 

“Collateral Account”:  any collateral account established by the Collateral
Agent as provided in Sections 6.1 or 6.5.

 

“Collateral Agent”:  as defined in the preamble hereto.

 

“Contractual Obligation”:   means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

“Copyrights”:  means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Law in or relating to copyrights and all
mask work, database and design rights, whether or not registered or published,
all registrations and recordations thereof and all applications in connection
therewith.

 

“Deposit Account”:  all deposit accounts as defined in the Uniform Commercial
Code of any applicable jurisdiction and, in any event, including, without
limitation, any demand, time, savings, passbook or like account maintained with
a depositary institution.

 

“Excluded Equity Interests”:  any Equity Interest in any Foreign Subsidiary,
other than (i) 100% of the non-Voting Stock of an Foreign Subsidiary and
(ii) Voting Stock of an Foreign Subsidiary representing 65% of the total voting
power of all outstanding Voting Stock of such Foreign Subsidiary.

 

“Governmental Authority”:  means any nation or government, or state or political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

“Grantors”:  the collective reference to each signatory hereto (other than the
Collateral Agent) together with any other entity that may become a party hereto
as provided herein.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with the
Indenture or any Collateral Document to

 

2

--------------------------------------------------------------------------------


 

which such Guarantor is a party, in each case whether on account of guarantee
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Trustee, to the
Collateral Agent or to the other Secured Parties that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Collateral
Document).

 

“Indenture”:  shall have the meaning ascribed to such term in the preamble
hereto.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Issuer or any of its Subsidiaries.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
any Excluded Equity Interests) and (ii) whether or not constituting “investment
property” as so defined, all Pledged Securities.

 

“IP Ancillary Rights”:  means, with respect to any Intellectual Property and
other similar proprietary rights, as applicable, all foreign counterparts to,
and all divisionals, reversions, continuations, continuations-in-part, reissues,
reexaminations, renewals and extensions of, such Intellectual Property and all
income, royalties, proceeds and Liabilities at any time due or payable or
asserted under or with respect to any of the foregoing or otherwise with respect
to such Intellectual Property, and all other intellectual property rights,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

“IP License”:  means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.

 

“Issuer”:  as defined in the preamble hereto.

 

“Issuers”:  the collective reference to each issuer of a Pledged Security.

 

“Issuer Obligations”:  “Note Obligations” as defined in the Indenture.

 

“Laws”:  means, collectively, all international, foreign, Federal, state and
local statutes, laws (including common law) treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

 

“Lenders”:  as defined in the preamble hereto.

 

“Liabilities”:  means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“Patents”:  means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Law in or relating to letters patent and applications
therefor.

 

3

--------------------------------------------------------------------------------


 

“Permit”:  means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, any Governmental Authority, in each case whether or
not having the force of law and applicable to or binding upon such Person or any
of its property or to which such Person or any of its Property is subject.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  the collective reference to (i) the shares of equity interests
listed on Schedule 2, (ii) any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the equity interests
of any Person that may be issued or granted to, or held by, any Grantor while
this Agreement is in effect and that are required to become Collateral pursuant
to Section 3.1.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from the Investment Property, collections thereon or distributions
or payments with respect thereto.

 

“Property”:  means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Equity Interests and Intellectual Property.

 

“Purchase Agreement”:  shall have the meaning ascribed to such term in the
recitals.

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Required Secured Parties”:  means, as of any date of determination, Secured
Parties holding more than 50% of the aggregate principal amount of the
Securities then outstanding.

 

“Secured Obligations”:  (i) in the case of the Issuer, the Issuer Obligations
and (ii) in the case of each other Guarantor, its Guarantor Obligations, in each
case except as constitutes an Excluded Swap Obligation.

 

“Secured Parties”:  shall have the meaning ascribed to such term in the
recitals.

 

“Trademarks”:  means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Law, including common law, in or relating to
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers and, in each case, all goodwill associated therewith,
all registrations and recordations thereof and all applications in connection
therewith.

 

“UCC”:  the Uniform Commercial Code from time to time in effect in the State of
New York; provided, that in the event that, by reason of mandatory provisions of
any applicable requirement of Law, any of the perfection or priority of the
Collateral Agent’s or any other Secured Party’s security interest in any
Collateral is governed by the Uniform Commercial Code of a jurisdiction other
than the State of New York, “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for

 

4

--------------------------------------------------------------------------------


 

purposes of the provisions hereof relating to such perfection or priority and
for purposes of the definitions related to or otherwise used in such provisions.

 

1.2                               Other Definitional Provisions.  (a) The words
“hereof,” “herein”, “hereto” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and Schedule references are
to this Agreement unless otherwise specified.

 

(b)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(c)  Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

SECTION 2.                            [Reserved].

 

SECTION 3.                            GRANT OF SECURITY INTEREST

 

3.1                               Grant of Security Interests.  Each Grantor
hereby grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the following property now owned or at
any time hereafter acquired or created by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 

(a)  all Accounts;

 

(b)  all Chattel Paper;

 

(c)  all cash and Cash Equivalents;

 

(d)  all Deposit Accounts, Securities Accounts and Commodity Accounts;

 

(e)  all Documents;

 

(f)  all Equipment;

 

(g)  all Fixtures;

 

(h)  all General Intangibles;

 

(i)  all Goods not covered by the other clauses of this Section 3;

 

(j)  all Instruments, including the Pledged Notes;

 

(k)  all Pledged Stock;

 

(l)  all Intellectual Property;

 

(m)  all Inventory;

 

(n)  all Investment Property;

 

5

--------------------------------------------------------------------------------


 

(o)  all Letters of Credit and Letter-of-Credit Rights;

 

(p)  all Commercial Tort Claims described on Schedule 5 and on any supplement
thereto received by the Collateral Agent;

 

(q)  all other tangible and intangible personal property not otherwise described
above;

 

(r)  all books and records pertaining to the Collateral; and

 

(s)  to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any of the Collateral and products of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing;

 

provided, that notwithstanding any of the other provisions set forth in this
Section 3.1, this Agreement shall not constitute a grant of a security interest
in any Excluded Assets and the Excluded Assets shall be excluded from the
definition of “Collateral”.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Initial Purchasers to purchase the Securities and to induce the
Collateral Agent to enter into the Indenture, each Grantor hereby represents and
warrants to the Collateral Agent and each other Secured Party and, with respect
to Section 4.1, each Lender:

 

4.1                               [Reserved].

 

4.2                               Title; No Other Liens.  Except with respect to
Permitted Liens, such Grantor owns or has rights in each item of the Collateral
pledged by it hereunder free and clear of any and all Liens.  Except with
respect to Permitted Liens, no financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office except financing statements that have been filed without the
consent of the Grantor.

 

4.3                               Names; Jurisdiction of Organization; Chief
Executive Office.  On the date hereof, such Grantor’s full and correct legal
name, jurisdiction of organization and identification number from the
jurisdiction of organization (if any) are specified on Schedule 3.  Except as
set forth on Schedule 3, no Grantor has changed its name, jurisdiction of
organization, chief executive office or sole place of business or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) and has not done business under any other name, in each case,
within the past five years.  On the date hereof, such Grantor’s books and
records concerning the Collateral are kept at the locations designated on
Schedule 3.

 

4.4                               Pledged Securities.  On the date hereof, the
shares of Pledged Stock pledged by such Grantor hereunder:

 

(a)                                 have been duly authorized, validly issued
and are fully paid and non-assessable, to the extent such concepts are
applicable; and

 

(b)                                 constitute all the issued and outstanding
shares of all classes of the Voting Stock of each Issuer owned by such Grantor
or (x) in the case of the Voting Stock of any Foreign Subsidiary, 65% of the
outstanding Voting Stock and (y) in the case of shares of the non-voting Equity
Interests of an Foreign Subsidiary, 100% of such issued and outstanding shares
of each such Foreign Subsidiary.

 

6

--------------------------------------------------------------------------------

 

4.5                               Pledged Notes.  Schedule 2 sets forth a
complete and correct list of all promissory notes (other than any held in a
Securities Account listed on Schedule 6) held by any Grantor on the date hereof
with a principal amount in excess of $2,500,000.

 

4.6                               Intellectual Property.

 

(a)                                 Schedule 4(a) lists all registered or
applied for United States Intellectual Property owned by such Grantor in its own
name on the date hereof.

 

(b)                                 Schedule 4(b) sets forth all IP Licenses
under which a Grantor is an exclusive licensee or licensor on the date hereof
except as either would not reasonably be expected to have a material adverse
effect on the financial condition of the Grantors (taken as a whole) or the
failure of which to maintain would not reasonably be expected to have a material
adverse effect on the financial condition of the Grantors (taken as a whole).

 

(c)                                  On the Closing Date, the Intellectual
Property set forth on Schedule 4(a) is owned by the Grantor specified thereon
and is, to the relevant Grantor’s knowledge, (i) valid, in full force and
effect, subsisting and unexpired and (ii) insofar as it is registered
Intellectual Property, enforceable.  The consummation of the Transactions shall
not result in a breach or default of any material IP License, and none of the
following shall materially limit or impair the ownership, use, validity or
enforceability of, or any rights of such Grantor in, any Intellectual Property.

 

4.7                               Commercial Tort Claims.  To the knowledge of
such Grantor, the only Commercial Tort Claims of any Grantor in an amount
reasonably estimated to exceed $2,500,000 existing on the date hereof
(regardless of whether the defendant or other material facts can be determined
and regardless of whether such Commercial Tort Claim has been asserted,
threatened or has otherwise been made known to the obligee thereof or whether
litigation has been commenced for such claims) are those listed on Schedule 5,
which sets forth such information separately for each Grantor in a manner that
reasonably identifies each such Commercial Tort Claim.

 

4.8                               Deposit Accounts; Securities Accounts and
Commodity Accounts.  Schedule 6 sets forth a complete and correct list of all
Deposit Accounts, Securities Accounts and Commodity Accounts of any Grantor on
the date hereof.

 

4.9                               Specific Collateral.  None of the Collateral
is, or is Proceeds or products of any (a) farm products, (b) as-extracted
collateral or (c) timber to be cut.

 

4.10                        Perfection and Priority.  Except as set forth on
Schedule 7 and as permitted pursuant to Section 4.20 of the Indenture, all
actions by each Grantor required hereunder to protect and perfect the Lien
granted hereunder on the Collateral have been duly taken.

 

4.11                        Enforcement.  No Permit, notice to or filing with
any Governmental Authority or any other Person or any consent from any Person is
required for the exercise by the Collateral Agent of its rights provided for in
this Agreement or the enforcement of remedies in respect of a material portion
of the Collateral pursuant to this Agreement, including the transfer of a
material portion of the Collateral, except as may be required in connection with
any approvals that may be required to be obtained from any bailees or landlords
to collect the Collateral.

 

7

--------------------------------------------------------------------------------


 

SECTION 5.                            COVENANTS

 

Until all Secured Obligations shall have been indefeasibly paid in full in cash
or otherwise discharged or defeased in accordance with the Indenture, each
Grantor hereby covenants and agrees to the Collateral Agent and each other
Secured Party that:

 

5.1                               [Reserved].

 

5.2                               Investment Property.  (a) [Reserved].

 

(b)                                 To the extent any Pledged Stock
(i) constitutes interests in any limited liability company or limited
partnership controlled now or in the future by any Grantor and (ii) is a
“Security” within the meaning of Article 8 of the UCC and is governed by
Article 8 of the UCC, such interest shall be certificated and each such interest
shall at all times hereafter continue to be such a security and represented by
such certificate.  Each Grantor further acknowledges and agrees that with
respect to any interest in any limited liability company or limited partnership
controlled now or in the future by such Grantor and pledged hereunder that is
not a “Security” within the meaning of Article 8 of the UCC, such Grantor shall
at no time elect to treat any such interest as a “Security” within the meaning
of Article 8 of the UCC, nor shall such interest be represented by a
certificate, unless such Grantor provides prior written notification to the
Collateral Agent of such election and such interest is thereafter represented by
a certificate that is promptly delivered to the Collateral Agent pursuant to the
terms hereof.

 

(c)                                  To the extent that any Pledged Security is
a Certificated Security or an Instrument or is an Uncertificated Security that
becomes a Certificated Security or Instrument, the applicable Grantor shall
promptly deliver such certificates or Instruments evidencing such Pledged
Securities to the Collateral Agent together with all necessary stock powers or
indorsements thereof.

 

5.3                               Commercial Tort Claims.  If any Grantor shall
at any time after the date of this Agreement acquire or become the beneficiary
of a Commercial Tort Claim in an amount reasonably estimated to exceed
$2,500,000 (regardless of whether the defendant or other material facts can be
determined and regardless of whether such Commercial Tort Claim has been
asserted, threatened or has otherwise been made known to the obligee thereof or
whether litigation has been commenced for such claims), such Grantor shall
promptly provide the Collateral Agent with a supplement to Schedule 5 hereto
describing the details thereof in a manner that reasonably identifies such
Commercial Tort Claim, and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claim, and agrees to do such other acts or things necessary or
desirable to provide a perfected security interest in any such Commercial Tort
Claim. Any supplement to Schedule 5 delivered pursuant to this Section 5.3
shall, after the receipt thereof by the Collateral Agent, become part of
Schedule 5 for all purposes hereunder other than in respect of representations
and warranties made prior to the date of such receipt.

 

5.4                               Maintenance of Perfected Security Interest;
Defense of Claims.  Each Grantor agrees to promptly, and in any case within five
Business Days after the occurrence thereof, notify the Collateral Agent of any
change (i) in its legal name, (ii) in the type of organization or corporate
structure of any Grantor, (iii) in the jurisdiction of organization of any
Grantor, (iv) in the “location” (as determined in accordance with Section 9-307
of the UCC) of any Grantor or (v) in the organizational identification number of
any Grantor.  Each Grantor agrees not to effect or permit any change referred to
in the preceding sentence unless all filings have been made under the UCC or
other applicable Law that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
(to the extent perfection of the security interest in such property is required
by the

 

8

--------------------------------------------------------------------------------


 

terms hereof), security interest (subject only to Permitted Liens and having
priority by operation of applicable Law) in the Collateral for its benefit and
the benefit of the other Secured Parties.

 

5.5                               Delivery of Instruments and Tangible Chattel
Paper and Control of Investment Property, Letter-of-Credit Rights and Electronic
Chattel Paper.  (a) If any amount payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an Instrument
or Tangible Chattel Paper other than such Instrument delivered in accordance
with Section 5.2(c) and in the possession of the Collateral Agent or the
First-Priority Collateral Agent (as defined in the Intercreditor Agreement),
such Grantor shall immediately deliver such Instrument or Tangible Chattel Paper
to the Collateral Agent, duly indorsed in a manner satisfactory to the
Collateral Agent; provided, that this requirement shall not apply to any
interests in such Instruments or Tangible Chattel Paper which have an individual
value of $2,500,000 or less.

 

(b)                                 Such Grantor shall not grant “control” (as
defined in Article 9-106 of the UCC) over any Investment Property to any Person
other than the Collateral Agent and any First-Priority Collateral Agent.

 

(c)                                  If such Grantor is or becomes the
beneficiary of letters of credit that are not Supporting Obligations with
respect to any Collateral, such Grantor shall promptly, and in any event within
five Business Days after becoming a beneficiary, notify the Collateral Agent
thereof and enter into a Contractual Obligation with the Collateral Agent, the
issuers of such letters of credit or any nominated person with respect to the
Letter-of-Credit Rights under such letters of credit; provided, that this
requirement shall not apply to any such letters of credit which have an
individual value of $2,500,000 or less.  Such Contractual Obligation shall
assign such Letter-of-Credit Rights to the Collateral Agent and such assignment
shall be sufficient to grant control for the purposes of Section 9-107 of the
UCC (or any similar section under any equivalent UCC).  Such Contractual
Obligation shall also direct all payments thereunder to a Deposit Account
subject to a Control Agreement in compliance with Section 5.6.  The provisions
of the Contractual Obligation shall be in form and substance reasonably
satisfactory to the Collateral Agent.  Notwithstanding anything to the contrary
set forth in the foregoing, to the extent that any of the Grantors have entered
into a Revolving Credit Facility and entry into a Contractual Obligation with
the First-Priority Collateral Agent with respect to any such letter of credit is
not required under the terms governing such Revolving Credit Facility, then
registration or recordation of the same shall not be required hereunder.

 

(d)                                 If any amount payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by
Electronic Chattel Paper, such Grantor shall take all steps necessary to grant
the Collateral Agent control of all such Electronic Chattel Paper for the
purposes of Section 9-105 of the UCC (or any similar section under any
equivalent UCC) and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act; provided, that this requirement shall not apply to any interests
in such Electronic Chattel Paper which have an individual value of $2,500,000 or
less.

 

5.6                               [Reserved]:

 

5.7                               Intellectual Property.  Each Grantor agrees
that:

 

(a)                                 it shall not do any act or omit to do any
act whereby any of the Intellectual Property which is material to the business
of Grantor or which is of material value may lapse, be impaired, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;

 

9

--------------------------------------------------------------------------------


 

(b)                                 it shall, within 30 days after the creation
or acquisition or exclusive license of any copyrightable work which is material
to the business of Grantors, apply to register the Copyright and, in the case of
an exclusive IP License, record such license to such Copyright, in the United
States Copyright Office; provided, however, to the extent that any of the
Grantors have entered into a Revolving Credit Facility and registration or
recordation of such Copyright or IP License, respectively, is not required under
the terms governing such Revolving Credit Facility, then registration or
recordation of the same shall not be required hereunder;

 

(c)                                  it shall (i) within 30 days after Grantor
or any of its agents, employees, designees or licensees, filing, in the name of
or for the benefit of Grantor, an application for the registration of any
material Patent or Trademark with the United States Patent and Trademark Office
or any foreign counterpart or (ii) within 30 days after such Grantor receives,
as owner or exclusive licensee, a Copyright registration with the United States
Copyright Office or any foreign counterpart, in any case which is material to
the business of Grantors notify the Collateral Agent, and promptly execute and
deliver documents as are necessary to evidence the Collateral Agent’s security
interest in such Collateral; provided, however, to the extent that any of the
Grantors have entered into a Revolving Credit Facility and execution and
delivery of such documents, respectively, is not required under the terms
governing such Revolving Credit Facility, then delivery of the same shall not be
required hereunder;

 

(d)                                 it shall promptly notify the Collateral
Agent if it knows or has reason to know that any item of material Intellectual
Property may become (i) abandoned or dedicated to the public or placed in the
public domain, (ii) invalid or unenforceable, (iii) subject to any adverse
determination or development (including the institution of proceedings) in any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry, any foreign counterpart of
the foregoing, or any court or (iv) be the subject of any reversion or
termination rights;

 

(e)                                  it shall not permit the inclusion in any
contract to which it hereafter becomes a party of any provision that could or
might in any way materially impair or prevent the creation of a security
interest in, or the assignment of, such Grantor’s rights and interests in any
material property included within the definitions of any Intellectual Property
acquired under such contracts;

 

(f)                                   in the event that any material
Intellectual Property owned by or exclusively licensed to any Grantor is
infringed, misappropriated, or diluted by a third party, such Grantor shall
promptly take all commercially reasonable actions to stop such infringement,
misappropriation, or dilution and protect its rights in such Intellectual
Property including, but not limited to, the initiation of a suit for injunctive
relief and to recover damages; and

 

(g)                                  it shall take all steps reasonably
necessary to protect the secrecy of all material Trade Secrets, including,
without limitation, entering into confidentiality agreements with employees and
consultants and labeling and restricting access to secret information and
documents.

 

5.8                               Maintenance of Perfected Security Interest;
Further Documentation and Consents.

 

(a)                                 No Grantor shall (i) use or permit any
Collateral to be used unlawfully or in violation of any provision of the
Indenture, any Collateral Document, any material requirement of Law or any
policy of insurance covering the Collateral or (ii) enter into any Contractual
Obligation or undertaking restricting the right or ability of such Grantor or
the Collateral Agent to transfer any Collateral if such restriction would
reasonably be expected to have a material adverse effect on the financial
condition of the Grantors (taken as a whole).

 

10

--------------------------------------------------------------------------------


 

(b)                                 Such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest and shall
defend such security interest and such priority against the claims and demands
of all Persons.

 

(c)                                  Such Grantor shall furnish to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and such other documents in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail and in form and substance reasonably satisfactory to the Collateral
Agent.

 

(d)                                 At any time and from time to time, upon the
written request of the Collateral Agent, such Grantor shall, for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, (i) promptly and duly execute and deliver, and have
recorded, such further documents, including an authorization to file (or, as
applicable, the filing) of any financing statement or amendment under the UCC
(or other filings under similar requirements of Law) in effect in any
jurisdiction with respect to the security interest created hereby and (ii) take
such further action as the Collateral Agent may reasonably request, including
using its commercially reasonable efforts to secure all approvals necessary or
appropriate for the assignment to or for the benefit of the Collateral Agent of
any Contractual Obligation held by such Grantor and to enforce the security
interests granted hereunder.

 

5.9                               Maintenance of Insurance.  Each Grantor shall
(a) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the property and businesses of the
Grantors with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of the Issuer) of a nature
and providing such coverage as is sufficient and as is customarily carried by
businesses of the size and character of the business of the Grantors and
(b) cause all such insurance relating to any property or business of any Grantor
to name the Collateral Agent on behalf of the Secured Parties as additional
insured or loss payee, as appropriate, and, to the extent permitted by
applicable Law, to provide 30 days’ prior written notice to the Collateral Agent
of any cancellation, material addition in amount or material change in coverage.

 

SECTION 6.                            REMEDIAL PROVISIONS

 

6.1                               Certain Matters Relating to Receivables.

 

(a)   At any time after the occurrence and during the continuance of an Event of
Default, upon the Collateral Agent’s reasonable request and at the expense of
the relevant Grantor, such Grantor shall use commercially reasonable efforts to
cause independent public accountants or others satisfactory to the Collateral
Agent to furnish to the Collateral Agent reports showing reconciliations, aging
and test verifications of, and trial balances for, the Receivables.

 

(b)   If required by the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within
three Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent if required, in a Collateral
Account maintained under the sole dominion and control of the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Collateral
Agent and the other Secured Parties only as provided in Section 6.6 and
(ii) until so turned over, shall be held by such Grantor in trust for the
Collateral Agent and the other Secured Parties, segregated from other funds of
such Grantor.  Each such deposit of Proceeds of Receivables shall be accompanied
by a report identifying in reasonable detail the nature and source of the
payments included in the deposit.

 

11

--------------------------------------------------------------------------------


 

(c)   If an Event of Default has occurred and is continuing and at the
Collateral Agent’s request, each Grantor shall deliver to the Collateral Agent
all documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including, without limitation, all orders,
invoices and shipping receipts.

 

6.2                               Communications with Grantors; Grantors Remain
Liable.

 

(a)                                 Upon the request of the Collateral Agent at
any time after the occurrence and during the continuance of an Event of Default,
each Grantor shall notify obligors on the Receivables that such Receivables have
been assigned to the Collateral Agent for the ratable benefit of the Collateral
Agent and the other Secured Parties and that payments in respect of such
Receivables shall be made directly to the Collateral Agent.

 

(b)                                 Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under the Receivables (or any
agreements giving rise thereto) to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  Neither the Collateral
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Collateral Agent or any other
Secured Party of any payment relating thereto, nor shall the Collateral Agent or
any other Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3                               Pledged Securities; Dividends.  (a) Unless an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have given notice to the relevant Grantor of the Collateral Agent’s intent
to exercise its corresponding rights pursuant to paragraph (b) below, each
Grantor shall be permitted to receive all cash dividends paid in respect of the
Pledged Stock and all payments made in respect of the Pledged Notes to the
extent permitted in the Indenture, and to exercise all voting and corporate or
other organizational rights with respect to the Pledged Securities.

 

(b)                                 If an Event of Default shall have occurred
and be continuing and the Collateral Agent has given notice to the relevant
Grantor or Grantors of its intent to exercise such rights, (i) unless otherwise
provided in the Indenture, the Collateral Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Pledged Securities of such Grantor or Grantors and make application thereof to
the Secured Obligations in the order set forth in Section 6.6 and (ii) any or
all of the Pledged Securities of such Grantor or Grantors shall be registered in
the name of the Collateral Agent or its nominee, and the Collateral Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Pledged Securities at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by any Grantor or the Collateral
Agent of any right, privilege or option pertaining to such Pledged Securities,
and in connection therewith, the right to deposit and deliver any and all of the
Pledged Securities with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Collateral Agent
may determine), all without liability except to account for property actually
received by it, but the

 

12

--------------------------------------------------------------------------------


 

Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Pledged Securities pledged by such Grantor
hereunder to comply with any instruction received by it from the Collateral
Agent in writing that (i) states that an Event of Default has occurred and is
continuing and (ii) is otherwise in accordance with the terms of this Agreement
and the Indenture, without any other or further instructions from such Grantor,
and each Grantor agrees that each Issuer shall be fully protected in so
complying.

 

(d)                                 After all Events of Default have been cured
or waived in accordance with the provisions of the Indenture, and so long as the
Secured Obligations shall not have been accelerated, (i) each Grantor shall have
the right to exercise the voting, corporate and other rights pertaining to such
Pledged Securities that it would have otherwise been entitled to and receive all
cash dividends, payments, or other Proceeds paid in respect of the Pledged
Securities which it would be authorized to receive and retain, in each case,
pursuant to paragraph (a) above, and, to the extent necessary, the Collateral
Agent shall deliver a proxy in favor of such Grantor evidencing the same and
(ii) to the extent that the Collateral Agent has exercised its rights under
paragraph (b)(ii), the Collateral Agent shall, promptly after the written
request of the applicable Grantor, cause such Pledged Securities to be
registered in the name of such Grantor to the extent such Grantor or its
nominees holds an interest in such Collateral at such time.

 

6.4                               Intellectual Property.

 

(a)                                 Without limiting any rights of the
Collateral Agent under the Indenture or any Collateral Document, for the purpose
of enabling the Collateral Agent to exercise its rights and remedies under this
Section 6, solely after an Event of Default has occurred and is continuing and
during such time as the Collateral Agent shall be lawfully entitled to exercise
such rights and remedies, and at no other time or for no other purpose, each
Grantor hereby grants to the Collateral Agent, to the extent permitted by Law,
an irrevocable, non-exclusive IP License (exercisable without payment of royalty
or other compensation to such Grantor) under the Intellectual Property now owned
or hereafter acquired or created by such Grantor, wherever the same may be
located; provided, that nothing in this Section 6.4 shall require a Grantor to
grant any IP License that is prohibited by any Law or is prohibited by, or
constitutes a breach or default under or results in the termination of or gives
rise to any right of acceleration, modification or cancellation under any
Contractual Obligation with respect to such Property; provided, further, that
such IP Licenses to be granted hereunder with respect to Trademarks shall be
subject to the maintenance of quality standards with respect to the goods and
services on which such Trademarks are used sufficient to preserve the validity
of such Trademarks.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, but subject to the provisions of Section 4.12 of the Indenture
that limit the rights of the Grantors to dispose of their Property and subject
to the Collateral Agent’s exercise of its rights and remedies under this
Section 6, the Grantors will be permitted to exploit, use, enjoy, protect,
license, sublicense, assign, sell, dispose of or take other actions with respect
to their Intellectual Property in the ordinary course of the business of the
Grantors. The Grantors shall not (and shall not cause their licensees to) do any
act or omit to do any act whereby any Intellectual Property that is necessary
for the operations of such Grantor’s business may become invalidated or
otherwise impaired.  In furtherance of the foregoing, so long as no Event of
Default shall have occurred and be continuing, the Collateral Agent shall from
time to time, upon the request of the respective Grantor, execute and deliver
any instruments, certificates or other documents, in the form so requested, that
such Grantor shall have certified, in writing, are appropriate in its judgment
to allow it to take any action permitted above (including relinquishment of the
IP License provided pursuant to paragraph (a) above as to any specific
Intellectual Property).  Further, upon the payment in full in cash of all of the
Secured

 

13

--------------------------------------------------------------------------------


 

Obligations (other than contingent or indemnification obligations not then
asserted or due) or defeasance or discharge of the Secured Obligations or
earlier expiration of this Agreement or release of the Collateral, the IP
License granted pursuant to paragraph (a) above shall terminate and become null
and void.  Notwithstanding the foregoing, the exercise of rights and remedies
under this Section 6 by the Collateral Agent shall not terminate the rights of
the holders of any licenses or sublicenses theretofore granted by the Grantors
in accordance with the first sentence of this paragraph (b).

 

6.5                               Proceeds to be Turned Over To Collateral
Agent.  If an Event of Default shall have occurred and be continuing, all
Proceeds received by any Grantor consisting of cash, checks and other near-cash
items shall be held by such Grantor in trust for the Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by such Grantor, be turned over to the Collateral Agent in
the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required).  All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its sole dominion and control.  All Proceeds while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Collateral Agent and the other Secured Parties) shall continue to be held as
collateral security for all of the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 6.7.

 

6.6                               Application of Proceeds.  If an Event of
Default shall have occurred and be continuing, and the Loans shall have been
accelerated pursuant to Article VII of the Indenture, the Collateral Agent shall
apply all or any part of Proceeds constituting Collateral and any proceeds of
the Guarantee set forth in Article X of the Indenture, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or otherwise reasonably
relating to the Collateral or the rights of the Collateral Agent (including any
other amounts owed to the Collateral Agent under any Collateral Document) and
any other Secured Party hereunder, in payment of the Secured Obligations, and
shall make any such application in accordance with Section 6.10 of the Indenture
and only after such application and after the payment by the Collateral Agent of
any other amount required by any requirement of Law, need the Collateral Agent
account for the surplus, if any, to any Grantor.

 

6.7                               Code and Other Remedies. 
(a)                          UCC Remedies.  If an Event of Default shall have
occurred and be continuing, the Collateral Agent, on behalf of itself, the
Collateral Agent and the other Secured Parties, may exercise, in addition to all
other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable Law.

 

(b)                                 Disposition of Collateral.  Without limiting
the generality of the foregoing, if an Event of Default shall have occurred and
be continuing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below or notices otherwise provided in the
Indenture or any Collateral Document) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived unless otherwise provided in the Indenture or any other Collateral
Document), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  Any Agent or any Lender shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral

 

14

--------------------------------------------------------------------------------


 

so sold, free of any right or equity of redemption in any Grantor, which right
or equity is hereby waived and released.

 

(c)                                  Management of Collateral.  Each Grantor
further agrees, if an Event of Default shall have occurred and be continuing,
(i) at the Collateral Agent’s request, to assemble the Collateral and make it
available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere, (ii) without
limiting the foregoing, the Collateral Agent also has the right to require that
each Grantor store and keep any Collateral pending further action by the
Collateral Agent and, while any such Collateral is so stored or kept, provide
such guards and maintenance services as shall be reasonably necessary to protect
the same and to preserve and maintain such Collateral in good condition,
(iii) until the Collateral Agent is able to transfer any Collateral, the
Collateral Agent shall have the right to hold or use such Collateral to the
extent that it deems appropriate for the purpose of preserving the Collateral or
its value or for any other purpose deemed appropriate by the Collateral Agent
and (iv) the Collateral Agent may, if it so elects, seek the appointment of a
receiver or keeper to take possession of any Collateral and to enforce any of
the Collateral Agent’s remedies (for the benefit of the Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment.  Notwithstanding the foregoing, the Collateral Agent’s rights under
this paragraph (c) are subject to the applicable limitations under federal Law. 
The Collateral Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of the Collateral Agent.

 

(d)                                 Application of Proceeds.  The Collateral
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.7, after deducting all reasonable and documented out-of-pocket costs
and expenses of every kind actually incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Collateral Agent hereunder
(including any other amounts owed to the Collateral Agent under any Security
Document), including, without limitation, reasonable attorneys’ fees and
disbursements of one firm of counsel, one firm of local counsel in each
applicable jurisdiction, and in case of an actual or potential conflict, one
firm of special counsel, to the payment in whole or in part of the Secured
Obligations, in such order as the Collateral Agent may elect, and only after
such application and after the payment by the Collateral Agent of any other
amount required by any provision of Law, including, without limitation,
Section 9-615(a)(3) of the UCC, need the Collateral Agent account for the
surplus, if any, to any Grantor.  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 Business Days before such sale or
other disposition.

 

(e)                                  Direct Obligation.  Neither the Collateral
Agent nor any other Secured Party shall be required to make any demand upon, or
pursue or exhaust any right or remedy against, any Grantor, the Issuer any other
Guarantor or any other Person with respect to the payment of the Secured
Obligations or to pursue or exhaust any right or remedy with respect to any
Collateral therefor or any direct or indirect guarantee thereof.  All of the
rights and remedies of the Collateral Agent and any other Secured Party under
any Collateral Document shall be cumulative, may be exercised individually or
concurrently and not exclusive of any other rights or remedies provided by any
applicable requirement of Law.  To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Collateral Agent, any
Lender or any other Secured Party, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety, now or hereafter existing, arising out of the exercise by them of any
rights hereunder.  If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 Business Days before such sale or other disposition.

 

15

--------------------------------------------------------------------------------


 

(f)                                   Commercially Reasonable.  To the extent
that applicable requirements of Law impose duties on the Collateral Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is not commercially unreasonable for the Collateral Agent to
do any of the following:

 

(i)                                     fail to incur significant costs,
expenses or other Liabilities reasonably deemed as such by the Collateral Agent
to prepare any Collateral for disposition or otherwise to complete raw material
or work in process into finished goods or other finished products for
disposition;

 

(ii)                                  fail to obtain Permits, or other consents,
for access to any Collateral to transfer or for the collection or transfer of
any Collateral, or, if not required by other requirements of Law, fail to obtain
Permits or other consents for the collection or disposition of any Collateral;

 

(iii)                               fail to exercise remedies against account
debtors or other Persons obligated on any Collateral or to remove Liens on any
Collateral or to remove any adverse claims against any Collateral;

 

(iv)                              advertise dispositions of any Collateral
through publications or media of general circulation, whether or not such
Collateral is of a specialized nature or to contact other Persons, whether or
not in the same business as any Grantor, for expressions of interest in
acquiring any such Collateral;

 

(v)                                 exercise collection remedies against account
debtors and other Persons obligated on any Collateral, directly or through the
use of collection agencies or other collection specialists, hire one or more
professional auctioneers to assist in the disposition of any Collateral, whether
or not such Collateral is of a specialized nature or, to the extent deemed
appropriate by the Collateral Agent, obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Collateral
Agent in the collection or disposition of any Collateral, or utilize Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capacity of doing so, or that match
buyers and sellers of assets to dispose of any Collateral;

 

(vi)                              dispose of assets in wholesale rather than
retail markets;

 

(vii)                           disclaim disposition warranties, such as title,
possession or quiet enjoyment; or

 

(viii)                        purchase insurance or credit enhancements to
insure the Collateral Agent against risks of loss, collection or disposition of
any Collateral or to provide to the Collateral Agent a guaranteed return from
the collection or disposition of any Collateral.

 

Each Grantor acknowledges that the purpose of this Section 6.7 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.7.  Without
limitation upon the foregoing, nothing contained in this Section 6.7 shall be
construed to grant any rights to any Grantor or to impose any duties on the
Collateral Agent that would not have been granted or imposed by this Agreement
or by applicable requirements of Law in the absence of this Section 6.7.

 

6.8                               Private Sales.  Each Grantor recognizes that
the Collateral Agent may be unable to effect a public sale of any or all the
Pledged Stock, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or

 

16

--------------------------------------------------------------------------------

 

more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner.  The
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

6.9          Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Secured Obligations and the reasonable fees and disbursements of any
attorneys employed by the Collateral Agent to collect such deficiency.

 

SECTION 7.         THE COLLATERAL AGENT

 

7.1          Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

(a)  Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following after written notice by the Collateral Agent of its intent to do so:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Collateral Agent may request to evidence and/or perfect the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or provide any insurance
called for by the terms of this Agreement and pay all or any part of the
premiums therefor and the costs thereof;

 

(iv)          execute, in connection with any sale provided for in Section 6.7
or 6.8, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)           (1)  direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent

 

17

--------------------------------------------------------------------------------


 

or as the Collateral Agent shall direct;  (2)  ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any
Collateral;  (3)  sign and indorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;  (4)  commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5)  defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; (7) assign
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Copyright, Patent or Trademark pertains), throughout the world
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Secured Parties’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do;

 

provided, that anything in this Section 7.1(a) to the contrary notwithstanding,
the Collateral Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)  If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may give such Grantor written notice of such failure to
perform or comply and if such Grantor fails to perform or comply within five
Business Days of receiving such notice (or if the Collateral Agent reasonably
determines that irreparable harm to the Collateral or to the security interest
of the Secured Parties hereunder could result prior to the end of such five
Business Day period), then the Collateral Agent may perform or comply, or
otherwise cause performance or compliance, with such agreement.

 

(c)  Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

7.2          Duty of Collateral Agent.  To the extent permitted by law, the
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the UCC or otherwise, shall be to exercise reasonable care.  None of the
Collateral Agent, any other Secured Party or any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Collateral Agent and the other Secured Parties hereunder are
solely to protect the Collateral Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any other Secured Party to exercise any such powers.  The Collateral
Agent and the other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor, except for their own gross negligence,

 

18

--------------------------------------------------------------------------------


 

bad faith or willful misconduct.  In addition, the Collateral Agent shall not be
liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee.

 

7.3          Authorization of Financing Statements.  Pursuant to any applicable
law, each Grantor authorizes (but does not obligate) the Collateral Agent to
file or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent (for the
benefit of the Secured Parties) under this Agreement.  Each Grantor authorizes
the Collateral Agent to use the collateral description “all personal property”
or any similar phrase in any such financing statements.  Notwithstanding
anything to the contrary contained herein or in applicable law, the Collateral
Agent shall have no responsibility for (i) preparing, recording, filing,
re-recording, or re-filing any financing statement, perfection statement,
continuation statement or other instrument in any public office or for otherwise
ensuring the perfection or maintenance of any security interest granted pursuant
to, or contemplated by, this Agreement (ii) taking any necessary steps to
preserve rights against any parties with respect to any Collateral or
(iii) taking any action to protect against any diminution in value of the
Collateral.

 

7.4          Authority of Collateral Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as among the Collateral Agent and the other Secured
Parties, be governed by the Indenture and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

7.5          Additional Collateral Agent Terms.

 

(a)           Any duty, role, responsibility, action or inaction contemplated or
required on the part of the Collateral Agent hereunder is expressly subject to
the terms and conditions of the Indenture and the Collateral Agent shall be
entitled to the rights, powers, benefits, protections, immunities and
indemnities set forth in the Indenture as if fully set forth herein.  The
permissive authorizations, entitlements, powers and rights (including the right
to request that a Grantor take an action or deliver a document and the exercise
of remedies following a Default) granted to the Collateral Agent herein shall
not be construed as duties.  Phrases such as “satisfactory to the Collateral
Agent”, “approved by the Collateral Agent”, “acceptable to the Collateral
Agent”, “as determined by the Collateral Agent”, ‘in the Collateral Agent’s
discretion”, “selected by the Collateral Agent”, and phrases of similar import
authorize and permit the Collateral Agent to approve, disapprove, determine, act
or decline to act in its discretion, it being understood that the Collateral
Agent in exercising such discretion shall be acting on the instructions of the
Required Secured Parties and shall be fully protected in, and shall incur no
liability in connection with, acting (or failing to act) pursuant to such
instructions.  With regards to any action or refusal to act that involves
discretion (including, but not limited to the exercise of any remedies), the
Collateral Agent shall be entitled to refrain from any act or the taking of any
action hereunder or from the exercise of any power or authority vested in it
hereunder or thereunder unless and until the Collateral Agent shall have
received instructions from the Required Secured Parties and shall not be liable
for any such delay in acting.  Any indemnity or right to reimbursement granted
to the Collateral Agent hereunder shall be in addition to, and not in place of,
any indemnity granted to the Collateral Agent in any other document.

 

19

--------------------------------------------------------------------------------


 

(b)           If at any time the Collateral Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Collateral (including, but
not limited to, orders of attachment or garnishment or other forms of levies or
injunctions or stays relating to the transfer of the Collateral), the Collateral
Agent (a) shall furnish to the Companies prompt written notice thereof and
(b) is authorized to comply therewith in any manner as it or its legal counsel
of its own choosing deems appropriate; and if the Collateral Agent complies with
any such judicial or administrative order, judgment, decree, writ or other form
of judicial or administrative process, the Collateral Agent shall not be liable
to any of the parties hereto or to any other person or entity even though such
order, judgment, decree, writ or process may be subsequently modified or vacated
or otherwise determined to have been without legal force or effect.

 

SECTION 8.         MISCELLANEOUS

 

8.1          Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Article IX of the Indenture; provided, that annexes to this
Agreement may be supplemented (but no existing provisions may be modified and no
Collateral may be released) through Assumption Agreements, in substantially the
form of Annex I duly executed by the Collateral Agent and the applicable
Additional Grantor.

 

8.2          Notices.  All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Article IX of the Indenture; provided that any such notice,
request or demand to or upon any Subsidiary Guarantor shall be addressed to such
Subsidiary Guarantor at its notice address set forth on Schedule 1.

 

8.3          No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Collateral Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1 above), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Collateral Agent or
such other Secured Party would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.  By its acceptance of the benefits of this Agreement, each Secured Party
agrees that the Indenture and any Collateral Document may be enforced only by
the Collateral Agent as provided for in the Indenture, and that no Secured Party
shall have any right individually to enforce or seek to enforce this Agreement
or to realize upon any Collateral or other security given to secure the payment
and performance of the Secured Obligations.

 

8.4          Enforcement Expenses; Indemnification.  Each Grantor, jointly and
severally, agrees to pay, indemnify and to save the Collateral Agent and the
other Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Issuer would be required to do so pursuant to Section 7.07 (taking
into account the limitations set forth therein) of the Indenture.  The
agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and all other amounts payable under the Indenture and the other
Collateral Documents and the resignation or removal of the Collateral Agent.

 

20

--------------------------------------------------------------------------------


 

8.5          Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their successors and
permitted assigns; provided, that no Grantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Collateral Agent (it being understood that Sales and fundamental
changes permitted under the Indenture shall not be subject to this proviso).

 

8.6          [Reserved].

 

8.7          Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or other electronic means), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

 

8.8          Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.9          Section Headings.  The section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

8.10        Integration.  This Agreement and the other Collateral Documents
represent the agreement of the Grantors, the Collateral Agent and the other
Secured Parties with respect to the subject matter hereof and thereof.

 

8.11        Governing Law; Jurisdiction; Etc.

 

(a)           Governing Law.  This Agreement and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the Law of the State of New York.

 

(b)           Jurisdiction.  Each Grantor irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or tort or otherwise,
against the Collateral Agent, any other Secured Party, any Related Party of any
of the foregoing, in any way relating to this Agreement or the transactions
relating hereto or thereto, in a forum other than the courts of the State of New
York sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and agrees that all claims in respect of
any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable Law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.  Nothing in this Agreement or in any other Collateral Document
shall affect any right that the Collateral Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Collateral Document against the Issuer or its properties in the courts
of any jurisdiction.

 

21

--------------------------------------------------------------------------------


 

(c)           Waiver of Venue.  Each Grantor irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) above.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)           Service of Process.  Each party hereto irrevocably and
unconditionally consents to service of process in the manner provided for
notices in Section 12.01 of the Indenture.  Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable Law.

 

(e)           Special Damages.  Each party hereto irrevocably and
unconditionally waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this paragraph (e) any special, exemplary, punitive or consequential damages;
provided, that nothing in this sentence shall limit the indemnification
obligations of any Guarantor with respect to special, indirect, consequential or
punitive damages arising in a third party claim against an Indemnitee.

 

8.12        Acknowledgements.  Each Grantor hereby acknowledges that:

 

(a)  it has been advised by counsel in the negotiation, execution and delivery
of the Indenture, this Agreement and the other Collateral Documents to which it
is a party;

 

(b)  neither the Collateral Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
the Indenture, this Agreement or any of the other Collateral Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)  no joint venture is created by the Indenture, this Agreement or by the
other Collateral Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Collateral Agent and the other Secured Parties or
among the Grantors and the Collateral Agent and the other Secured Parties.

 

8.13        Additional Grantors.  Each Subsidiary of the Issuer that is required
to become a party to this Agreement pursuant to Section 4.10 of the Indenture
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex I
hereto (each such Subsidiary, an “Additional Grantor”).

 

8.14        Releases.

 

(a)  At such time as the Securities and the other Secured Obligations (other
than contingent or indemnification obligations not then asserted or due) shall
have been indefeasibly paid in full in cash, the Collateral Agent shall take
such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any
Collateral Document and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors.  At the request and sole expense of any Grantor
following any such termination and upon the Collateral Agent’s receipt of any
documentation required by the Indenture, the Collateral Agent shall assign,
transfer and deliver to such

 

22

--------------------------------------------------------------------------------


 

Grantor any Collateral held by the Collateral Agent hereunder, and execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

 

(b)  If any of the Collateral shall be sold, transferred or otherwise Sold by
any Grantor in a transaction permitted by the Indenture (other than to another
Grantor), then (i) the security interest in any such Collateral shall be
automatically released to the extent that such Sale does not (x) pertain to
Voting Stock of the Issuer or any Subsidiary Guarantor or other Collateral in
the possession of the Collateral Agent or (y) involve the filing of amendments
to or termination of any financing statement or mortgage in favor of the
Collateral Agent on behalf of the Secured Parties and (ii) the Collateral Agent,
at the request and sole expense of such Grantor and upon the Collateral Agent’s
receipt of any documentation required by the Indenture, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral.  At
the request and sole expense of the Issuer, a Subsidiary Guarantor shall be
released from its obligations hereunder in the event that all the Voting Stock
of such Subsidiary Guarantor shall be sold, transferred or otherwise Sold in a
transaction permitted by the Indenture and the Collateral Agent will assign,
transfer and deliver to the Issuer such of the applicable Collateral concerning
such Voting Stock as may then be in possession of the Collateral Agent.

 

8.15        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE
INDENTURE, THIS AGREEMENT AND THE OTHER COLLATERAL DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

8.16        Reinstatement.  Each Grantor agrees that, if any payment made by the
Issuer, any Guarantor or other Person and applied to the Secured Obligations is
at any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the Proceeds of any Collateral are required to be returned by any Secured Party
to the Issuer or such Guarantor, its estate, trustee, receiver or any other
party, including any Grantor, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
any Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made.  If, prior to
any of the foregoing, any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing, such Lien or other Collateral shall be reinstated in full force and
effect and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.

 

8.17        Independent Obligations.  The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations.  If any Secured
Obligation is not paid when due, or upon the occurrence and continuance of any
Event of Default, the Collateral Agent may, at its sole election, proceed
directly and at once, without notice, against any Grantor and any Collateral to
collect and recover the full amount of any Secured Obligation then due, without
first proceeding against any other Grantor,

 

23

--------------------------------------------------------------------------------


 

the Issuer or any other Guarantor or any other Collateral and without first
joining any other Grantor or the Issuer or any other Guarantor in any
proceeding.

 

8.18        Intercreditor Agreement Governs.  Notwithstanding anything herein to
the contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement (once entered into).  In the event of any conflict between the terms
of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern.

 

(Signature Pages Follow)

 

24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

SFX Entertainment, Inc.

 

430 Acquisition LLC

 

430R Acquisition, LLC

 

Beatport Japan, LLC

 

BEATPORT, LLC

 

EZ Festivals, LLC

 

ID&T/SFX Mysteryland LLC

 

ID&T/SFX North America LLC

 

ID&T/SFX Q-Dance LLC

 

ID&T/SFX Sensation LLC

 

ID&T/SFX TomorrowWorld LLC

 

Made Event, LLC

 

PITA I LLC

 

PITA III LLC

 

SFX Acquisition, LLC

 

SFX EDM Holdings Corporation

 

SFX EX IP LLC

 

SFX Experience, LLC

 

SFX Intermediate Holdco I LLC

 

SFX Intermediate Holdco II LLC

 

SFX International, Inc. Holdco II

 

SFX IP LLC

 

SFX Made IP LLC

 

 

 

By:

/s/ Richard Rosenstein

 

 

Name:

Richard Rosenstein

 

 

Title:

Chief Financial Officer

 

Second Lien Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

SFX Marketing LLC

 

SFX Nightlife Television LLC

 

SFX-320 Lincoln Operating LLC

 

SFX-Cameo Operating LLC

 

SFX-Disco Operating LLC

 

SFXE IP LLC

 

SFX-Huka Operating LLC

 

SFX-IDT N.A. Holding II LLC

 

SFX-IDT N.A. Holding LLC

 

SFX-LIC Operating LLC

 

SFX-Mokai Operating LLC

 

SFX-Opium Group Operating LLC

 

SFX-Star Island Operating LLC

 

SFX-VMX Holding LLC

 

SFX-VMX Operating LLC

 

Stereosonic US IP LLC

 

SFX-Disco Intermediate Holdco LLC

 

Readability LLC

 

SFX-Nightlife Operating LLC

 

 

 

By:

/s/ Richard Rosenstein

 

 

Name:

Richard Rosenstein

 

 

Title:

Chief Financial Officer

 

Second Lien Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association, as Collateral Agent

 

 

 

 

 

 

By:

/s/ Linda Garcia

 

Name:

Linda Garcia

 

Title:

Vice President

 

Second Lien Collateral Agreement

 

--------------------------------------------------------------------------------


 

Annex I to
Second Lien Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of [·], 201[·], made by [·] (the “Additional
Grantor”), in favor of U.S. Bank National Association (“US Bank”), as Collateral
Agent (in such capacity, the “Collateral Agent”) for the Holders (the “Secured
Parties”) of the Second Lien Senior Secured Notes due 2019.  All capitalized
terms not defined herein shall have the meanings ascribed to them in the
Indenture.

 

W I T N E S S E T H :

 

WHEREAS, SFX Entertainment, Inc., a Delaware corporation (the “Issuer”) and US
Bank have entered into that certain Indenture, dated as of February 4, 2014 (as
amended, restated, supplemented waived and/or otherwise modified from time to
time, the “Indenture”);

 

WHEREAS, in connection with the Indenture, the Issuer and certain of its
Subsidiaries (other than the Additional Grantor) have entered into the Second
Lien Collateral Agreement, dated as of February 4, 2014 (as amended, restated,
supplemented, waived and/or otherwise modified from time to time, the “Second
Lien Collateral Agreement”) in favor of the Collateral Agent for the benefit of
the Secured Parties;

 

WHEREAS, the Indenture requires the Additional Grantor to become a party to the
Second Lien Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Second Lien Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Second Lien Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.13 of the
Second Lien Collateral Agreement, hereby becomes a party to the Second Lien
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Second Lien
Collateral Agreement.  The Additional Grantor hereby represents and warrants, to
the extent applicable, that each of the representations and warranties contained
in Section 4 of the Second Lien Collateral Agreement is true and correct in all
material respects on and as of the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date except to the extent
that any representation and warranty relates to an earlier date, in which case
such representation and warranty shall be true and correct in all material
respects as of such earlier date.

 

2.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

--------------------------------------------------------------------------------


 

 

[ADDITIONAL GRANTOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex I-A to
Assumption Agreement

 

Supplement to Schedule 1

 

Supplement to Schedule 2

 

Supplement to Schedule 3

 

Supplement to Schedule 4(a)

 

Supplement to Schedule 4(b)

 

Supplement to Schedule 5

 

Supplement to Schedule 6

 

Supplement to Schedule 7

 

--------------------------------------------------------------------------------
